Case: 3:20-cv-00224-NBB-RP Doc #: 66-27 Filed: 02/02/21 1 of 2 PageID #: 948




                 EXHIBIT 27
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-27 Filed: 02/02/21 2 of 2 PageID #: 949



                                           FACILITY USE APPLICATION AND PERMIT
                                             .LAFAYETT.E COUNTY, MISSISSIPPI


 This application is to be completed by the individual or entity representative desiring to use any County facility for a particular date and
 time. Use permits will be issued through the County Administrator's office (236-2717) entitling the applicant to use such facility in a
 manner which will minimize disruption of County operations and community activities and maximize equal access to such facilities by all
 citizens. By submitting this application, the designated individual or organization agrees to be legally responsible for any damage
 thereto and costs of cleanup.-

  BUSINESS -NAM:: New         Freedom Church of God in Christ                 DATE:      hilarch 11.2019
  CONTACT -NAM      : Pastor Edwin B.
                                      Smith                                   TELEPHONE NUMB=R:            662-638-3437
  ADDRESS:              106 Forest Ridge Drive, Oxford, MS 38655




                      preacher@olemiss.edu
 EMAIL:


 DATE OF                                                                      START TIME
 MEETING/EVENT: April 19, 2019                                                AND DURATION:       12 pm to 1 pm
 COuNTY'FACILITIES: (PLEASE CHECK ONE)

          SQUARE COURTHOUSE                      CHANCERY 'BUILDING                    COUNTY EXTENSION SERVICE

            X       Grounds                                Grounds                                Auditorium

                    Large Courtroom                        Courtroom*1

                    Small Courtroom                        Courtroom 4.2

                                                           Courtroom 4t3

                                                          2" -FloorlBoard Room

 OTHER:


'EXPLANATAION OF USE:                  Annual Service for JESUS

                                                         NON-LIABILITY-AGREEM5NT

           By submitting this application, the undersigned agrees to be responsible for any material damage to the premises resulting from tne
undersigned's use of the designated facility. The undersigned also agrees to hold Lafayette County, its officials and employees harmless as to any
claim arising out of the undersigned's use of he premises.

SIGNATURE.:




                                                                  PERMIT

                                        ANTED                               DENIED (see attached)



                                                    COUNTY ADMINISTRATOR
*prior notice given at least 5 days in advance
First come/first serve basis
                                                        Lafayette County
                                                        Lafayette        DOC000017
                                                                  County D00000017
